DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summerville et al.

As to claims 1, 7 and 13, Summerville discloses a computing device (see Fig. 3) comprising a display (Par. 12) and one or more processor coupled to the display (par. 13), wherein each processor configured to, and a method (Figures 3 and 4, par. 76 to par. 79} comprising: dividing a graphic to be displayed into a plurality of sets of primitives, each primitive of the plurality of seis of primitives comprising a rectangle or a line
(‘decomposition operation of image data" and “decompose the tagged lines of image data into multi line domain and single fine domain data in such a way, that tagged lines or groups of lines with matching tags are compared directly using lines with matching tags only, indicating their common and identical contents” in par. 76, 210 In fig.4A):
assigning the plurality of sets of primitives to display frames of a plurality of
display frames ("Step 220 decomposes the tagged lines of image data into
multi line domain and single line domain data” in par. 93, fig. 4); and
outputting, at a display (fig.3 and PMOLED device in par. 83) positioned under a
transmissive material (any protective material layer covering PMOLED pixel
matrix) and in series, the plurality of display frames (Fig.4C and "repeating the
scanning and driving steps continuously until all the groups of fines all with
identical image data frame the multi fine domain and ail singly individual image
data from the single line domains " in par. 93)". 

As to claims 2, 8, and 14, Summerville discloses that the display includes a passive organic
light emitting diode (OLED) display (PMOLED par. 89 and fig.3). 

As to claims 3, 9 and 15, Summerville discloses that a quantity of display frames in the
plurality of display frames is less than a quantity of rows of pixels in the display
gagged multi line addressing TMLA in par. 76 to par. 79).

As to claims 4, 10 and 16, Summerville discloses outputting a particular display frame of the
plurality of display frames comprises causing the display to simultaneously illuminate multiple pixels in a particular column of pixels (“TMLA algorithm: displaying all the groups of common image data from the multi-line domain in a group wise synchronously pixel element data display operation for every pixel element in each column during an all the multiple rows” in par. 79).

As to claims 5, 11 and 17, Summerville discloses outputting a particular display frame of
the plurality of display frames comprises causing the display to simultaneously:
illuminate multiple pixels in a particular column of pixels; and illuminate pixels In
multiple rows of pixels (“display operation for every pixel element in each
column during an all the multiple rows of the group” in par. 79).

As to claims 6, 12 and 18, Summerville discloses outputting a single display frame takes
N milliseconds, and wherein a total time used to output all of the plurality of
display frames is less than N’ X, where X is a quantity of rows in the display
(reduced frame time by using multi-line driving technique in par, 79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sinichi (US 2010/0110065) discloses a "method (Figures 1 to 3, par. 28 to par.52) comprising: dividing a graphic (‘image data GD" in fig.1 and par. 51 for displaying the graphic in fig.2) to be displayed into a plurality of sets of primitives, each primitive of the plurality of sets of primitives  comprising a rectangle or a line (’outputs the image data to the line code generating unit 14 in increments of scanning lines (for each line)* in par. 34} assigning the plurality of sets of primitives to display frames of a plurality of display frames ( fig.2 and "same scanning identification number is assigned to
the scanning lines associated with the same line data.” in par. 41): and outputting, at a display positioned under a transmissive material any top cover layer of the “organic EL display panel" 110 in fig.1 and par, 28) and in series, the plurality of display frames (figures 2 and 3, “FIG. 2 is displayed, conventional scanning methods require ten switching operations for ten scanning lines SL” in par, 44, “all the scanning lines SL” with the same ID number “are selected at the same time by the multi-line driving control unit 42” In par. 44: one switching operation in figures 2 and 3 of Sinichi corresponds to a frame operation of claim 1 and the reducing frame ten to six switching operations for ten scanning lines SL in fig.3 corresponds for the reduction from ten to six frames for displaying the graphics shown in fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692